DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112, 6th paragraph. 

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 1, 10-11, and 15 use the transitional phrase ‘in response to’ coupled with limitations which recite functions in an active tense, e.g., the member ‘transitions’, the needle ‘moves’, the needle ‘pierces’, the button ‘applies force’ such that these limitations can be said to include a method step in an otherwise apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs.  (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed.  Cir.  2011)).  Examiner suggests amending each instance of the active tense langue to instead recite functional language — such as the member ‘configured to transition’, the needle ‘configured to move’, the button ‘configured to apply force’, and mutatis mutandis for each instance in each limitation of the identified claim(s), in order to resolve the issue of clarity and where Examiner interprets the claim(s) as such.  Consider, by way of contrasting example, the cartridge limitation in claim(s) 1 “a cartridge in which the needle resides, the cartridge configured to allow the needle to move along the longitudinal axis of the needle relative to the base” which does not raise the same issue of indefiniteness. 
Claim(s) 2-10 is/are rejected due to its/their dependence on claim 1. 
Claim(s) 12-20 is/are rejected due to its/their dependence on claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 9-15 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruan (US 20090299397 A1).

For claim(s) 1, Ruan teaches A lancet device comprising:
a base; [38, proximal half of 14 (half of 14 nearest 38)]
a needle [34] having a tip and a longitudinal axis; [Figs. 1-5]
a cartridge [30] in which the needle resides [Figs. 1-5], the cartridge configured to allow the needle to move along the longitudinal axis of the needle relative to the base; [Figs. 3-5]
a flexible member [distal face of 14, cantilevers 78a-b] having an aperture, the flexible member arranged in a first configuration relative to the base; [78a-b unflexed in Fig. 3]
wherein:
in response to a sufficient force applied to the flexible member, the flexible member transitions from the first configuration to a second configuration; [flexing of 78a-b in Fig. 3 to Fig. 4]
in response to the force ceasing to be applied, the flexible member returns to the first configuration; [Figs. 5-6]
and in response to the flexible member returning to the first configuration, the needle moves relative to the base such that the tip of the needle protrudes from the aperture of the flexible member. [flexion and rebound of cantilevers 78a-b in Figs. 4-5] 

For claim(s) 2, Ruan teaches The lancet device of claim 1, further comprising a stand [22a] connected to the needle inside the cartridge [Figs. 1-6], the base configured to move parallel to the longitudinal axis of the needle relative to the base. [Figs. 3-4 showing 38 compressing downward]

For claim(s) 3, Ruan teaches The lancet device of claim 1, further comprising a spring [26], wherein the spring in a compressed state is arranged to position the needle such that the tip of the needle is not protruding through the aperture of the flexible member. [Fig. 4]

For claim(s) 4, Ruan teaches The lancet device of claim 1, further comprising a spring [26], wherein the spring in an uncompressed state is arranged to position the needle such that the tip of the needle protrudes through the aperture of the flexible member. [Fig. 5]

For claim(s) 9, Ruan teaches The lancet device of claim 1, wherein the base has a cavity configured to receive the cartridge when the flexible member transitions to the second configuration. [proximal half of 14 nearest 38 and lateral arms 68a-b contain 22a-b which constitute(s), under BRI, a form of ‘receiving’ 30 as in Fig. 4 with lateral sides of 14 surrounding 30]. 

For claim(s) 10, Ruan teaches The lancet device of claim 1, wherein in response to a user's finger applying the sufficient force to the flexible member and then ceasing to apply the sufficient force, the protrusion of the tip of the needle through the aperture of the flexible member pierces the user's finger so as to draw blood. [Figs. 3-6 operated by user in ¶27; the particular language of a finger being the piercing target is interpreted as an intended used of the device – see MPEP § 2111.02 and § 2114]

For claim(s) 11, Ruan teaches A lancet device [Figs. 1-6] comprising:
a base; [lateral surfaces of 14]
a needle [34] having a tip and a longitudinal axis; [shown in Figs. 3-6]
a button [38] having an aperture [formed by 66a-b and 68a-b], the button arranged within the base such that the button is movable parallel to the longitudinal axis of the needle, the button having a top surface that is exposed from the base; [shown compressing into sides of 14 as in Figs. 3-5]
a flexible structure [78a-b, 82a-b, and distal face of 14 (i.e., most opposite 38)] having a middle portion [78a-b] and an outer portion [82a-b and distal face of 14], the flexible structure arranged within the base relative to the button in a first configuration so as to create a cavity in which the needle resides; [shown in Fig. 3 with 34 between 78a-b]
wherein in response to a sufficient force applied to the top surface of the button, the button applies force on the outer portion of the flexible structure to cause the flexible structure to transition from the first configuration to a second configuration in which the tip of the needle protrudes from the aperture of the button. [Figs. 3-5 with 34 protruding via 22a-b and 30 out of aperture formed by 66a-b and 68a-b]

For claim(s) 12, Ruan teaches The lancet device of claim 11, further comprising a spring [26], the spring uncompressed when the flexible structure is in the first configuration. [Fig. 3]

For claim(s) 13, Ruan teaches The lancet device of claim 11, further comprising a spring [26], the spring configured to be compressed when the flexible structure transitions to the second configuration. [Fig. 4]

For claim(s) 14, Ruan teaches The lancet device of claim 11, wherein the transition from the first configuration to the second configuration includes bending the flexible structure. [Fig. 4]

For claim(s) 15, Ruan teaches The lancet device of claim 11, wherein in response to a user's finger applying the sufficient force to the top surface of the button, the protrusion of the tip of the needle through the aperture of the button pierces the user's finger so as to draw blood.  [Figs. 3-6 operated by user in ¶27; the particular language of a finger being the piercing target is interpreted as an intended used of the device – see MPEP § 2111.02 and § 2114]

For claim(s) 17, Ruan teaches The lancet device of claim 11, wherein the needle is connected to a center of the flexible structure. [connection of 34 to 78a-b and 82a-b through friction as shown in Figs. 3-5] 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5-8, 16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruan in view of Olson (US 20060184189 A1).

For claim(s) 5 and 16, Ruan fails to teach the flexible member having a domed surface, where the transition from the first to second configuration includes deforming the domed surface.
 Olson teaches a lancet device [abstract] comprising a flexible domed surface [4] which deforms in transition between first and second configurations [Figs. 9a-b]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the distal face of housing 14 (part of the flexible member) of Ruan to be formed as a deformable dome as taught by Olson in order to improve sample production at the lancing site (e.g., more blood from a patient’s finger). As motivated by Olson ¶14. 

For claim(s) 6-8 and 18-20, Ruan fails to teach the device further comprising a main body and an endcap extending therefrom. 
Olson teaches a lancet device [abstract] comprising a main body [206, 210]; an endcap [204] extending from the main body [Fig. 12B]; where the endcap is attached to a base [208] such that a flexible member [4] is exposed [Fig. 12B]; where the base [208] has external threads [207] that allow the base to be adjustably positioned within the endcap [Fig. 12B in ¶77]; where the main body comprises and upper portion [206] and a lower portion [210] mated to the upper portion [through 204 in Fig. 12B]. 
It would have been obvious to one of ordinary skill at the time the invention was made to modify the device of Ruan to incorporate the main body, endcap, and threading engagement of Olson (i.e., of the base of Ruan with the main body and endcap of Olson) in order to aid in sample collection and control lancet penetration depth. As motivated by Olson ¶14, ¶¶76-77. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791